UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 28, 2011 Internap Network Services Corporation (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-27265 (Commission File Number) 91-2145721 (IRS Employer Identification Number 250 Williams Street, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404) 302-9700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Securities Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Securities Act (17 CFR 240.13e-2(c)) Item 2.02Results of Operations and Financial Condition. On July 28, 2011, Internap Network Services Corporation (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2011. A copy of the press release is attached hereto as Exhibit 99.1 hereto and is incorporated herein by reference. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to this or such filing.The information in this report, including the exhibit hereto, shall be deemed to be “furnished” and therefore shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d)Exhibits The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description Press Release dated July 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNAP NETWORK SERVICES CORPORATION Date: July 28, 2011 By: /s/ George E. Kilguss III George E. Kilguss, III Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release of the Company dated July 28, 2011.
